Title: To Thomas Jefferson from Affinity Megeath, 4 December 1802
From: Megeath, Affinity
To: Jefferson, Thomas


          
            Honord Sir
              President of the United States
            City Washington December 4th 1802
          
          may my intretis prevail on your goodness to condesend to notis this scrall. I beg your honor wold please to pardon me, and let the cause that urges me to the ardent task apolligise for the liberty I take my lack of education and want of abilitys, renders me uncapable of placing words with that sence and stile proper to address so greate and worthy a Presedent, from the public charractor your honor barse of humanity and benevolant disposition assurse me to rely on your honours goodness and charity for my conduct I take the liberty with a humble fealing to relait my cirucmstanc. I am a stranger a widow upwards of sixty years of age, my family consists of three daughters the yongest foreteen I traviled with them from Redstone old fort to this place with views to perfect them in branches of neadle work mantumaking and other branches that might assist them to suport in some genteale line of business. I am hapy to mention as a truth that my daughters with honesty at hart do what they can to assist me in compassing these advantages, but my low surcumstances and the little oppertunity this place affords me to git a living that it is with difficulty that I make out from day to day, I am greivd to know that near too years has relapst Since I came to this place and my Dear Childern unperfected in any point of view, all our exertions go to pay house rent and fire wood I occupy a Small building the rent is eighty dollars a yere. I feer from thes circomstances I Shall be obligd to devide the family, it will reach the Childerns feelings very much and a grate trial to me if I could know my Self independant of rent it would be a hapy release, if your honour will pleas to contribit to they relief of a widow and orphins under these distressing circumstances, I shall be under grate obligations and thankfulness at harte and ever feal grateful for the hapy change, one more earnest wish I beg to be indulged with pleas to cause a line to be wrote desiding this matter to me and I will attend the post office to meet with it. 
          Thes with Sumision to your Superiority
          
            Affinity Megeath
          
          
            NB I resid near the war office
          
        